Exhibit 10.36

 

ECHOSTAR CORPORATION

EXECUTIVE OFFICER OR DIRECTOR RESTRICTED
STOCK UNIT AGREEMENT

 

This Incentive Restricted Stock Unit Agreement (“Agreement”) is entered into
effective as of [Grant Date], by and between EchoStar Corporation, a Nevada
corporation (the “Company”), and [Participant Name] (“Employee”).

 

RECITAL

 

WHEREAS, the Company, pursuant to its 2008 Stock Incentive Plan (the “Plan”)
desires to grant these restricted stock units to Employee, and Employee desires
to accept such restricted stock units, each under the terms and conditions set
forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto hereby agree as follows:

 

1.                                      Grant of Restricted Stock Units

 

The Company hereby grants to Employee, as of the date set forth above, [Shares
Granted] restricted stock units (hereinafter called the “Units”), each
representing the right to receive one share of the Class A Common Stock of the
Company, par value $0.001 per share (the “Common Shares”), upon vesting of that
Unit on the terms and conditions set forth herein.

 

2.                                      Duration and Exercisability

 

(a)                                 Subject to the other terms and conditions
set forth herein, including, without limitations, payment of all applicable
withholding taxes, the Units shall vest in cumulative installments on the
following vesting dates (the “Vesting Dates”) as follows: ]

 

(b)                                 During the lifetime of Employee, the Units
shall not be assignable or transferable by Employee, other than by will or the
laws of descent and distribution. Without limiting the generality of the
foregoing, the Units may not be sold, assigned, transferred or otherwise
disposed of, or pledged or hypothecated in any manner (whether by operation of
law or otherwise), and shall not be subject to execution, attachment or other
process. Any assignment, transfer, pledge, hypothecation or other disposition of
the Units or any attempt to make any such levy of execution, attachment or other
process will cause the Units to terminate immediately, unless the Board of
Directors (or the Committee (as defined in the Plan)), in its sole discretion,
specifically waives applicability of this provision.

 

(c)                                  The Units shall terminate, and no Common
Shares will be issued in exchange for any Units, five years and three days after
grant date.

 

(d)                                 The Company assumes no responsibility for
individual income taxes, penalties or interest related to grant or vesting of
any Unit or the issuance or subsequent disposition of any Common Shares issued
in exchange for any Unit. Employee should consult with employee’s personal tax
advisor regarding the tax ramifications, if any, which result from receipt of
the Units, the subsequent issuance, if any, of Common

 

--------------------------------------------------------------------------------


 

Shares in Exchange for the Units, and subsequent disposition of any such Common
Shares. Employee acknowledges that the Company may be required to withhold
federal, state and/or local taxes in connection with the vesting of the Units.
No Units will vest unless and until Employee has provided for payment of all
applicable withholding taxes as provided below.

 

The Employee is ultimately liable and responsible for all taxes owed by the
Employee in connection with grant and vesting of the Units, regardless of any
action the Company or any of its affiliates take with respect to any tax
withholding obligations that arise in connection with the Units. Neither the
Company nor any affiliate makes any representation or undertaking regarding the
treatment of any tax withholding in connection with the grant or vesting of the
Units or the subsequent sale of any Common Shares in exchange for the Units. The
Company and its affiliates do not commit and are under no obligation to
structure the Units to reduce or eliminate the Employee’s tax liability.

 

(i)     Payment of Withholding Taxes. Prior to vesting, the Employee must
arrange for the satisfaction of the minimum amount of any and all tax
withholding obligations using one of the options set forth in Sections
2(d)(i)(1) and 2(d)(i)(2) below:

 

(1)                                 By Sale of Shares. Unless the Employee
determines (or is required) to satisfy the tax withholding obligations by some
other means in accordance with Section 2(d)(i)(2) below, the Employee’s
acceptance of the Units constitutes the Employee’s instruction and authorization
to the Company and any brokerage firm determined acceptable to the Company for
such purpose to sell on the Employee’s behalf a whole number of Common Shares
from those Common Shares issuable to the Employee upon vesting of the Units as
the Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the minimum amount of any and all applicable tax withholding
obligations. Such Common Shares will be sold on the day such tax withholding
obligation arises (e.g., a vesting date of the Units) or as soon thereafter as
practicable. The Employee will be responsible for all brokers’ fees and other
costs of sale, and the Employee agrees to indemnify and hold the Company and its
affiliates harmless from any losses, costs, damages, or expenses relating to any
such sale. To the extent the proceeds of such sale exceed the Employee’s minimum
tax withholding obligations, it is the Company’s expectation that such excess
cash shall be credited to the brokerage account established on behalf of the
Employee to effect such sale of Common Shares.  The Employee acknowledges that
the Company or its designee is under no obligation to arrange for such sale at
any particular price, and that the proceeds of any such sale may not be
sufficient to satisfy the Employee’s minimum tax withholding obligations.
Accordingly, the Employee agrees to pay to the Company or any affiliate as soon
as practicable, including through additional payroll withholding, any amount of
tax withholding obligation that is not satisfied by the sale of Common Shares
described above. The Employee further acknowledges that he or she may not use
the method described in this Section 2(d)(i)(1) to satisfy the tax withholding
obligation if he or she has not entered into and maintained effective at all
times a 10b5-1 trading plan satisfactory to the Company.

 

(2)                                 By Check, Wire Transfer or Other Means. Not
less than five (5) business days before each vesting date of the Units, the
Employee may elect to satisfy the Employee’s tax withholding obligation with
respect to such Units by delivering to the Company an amount that the Company
determines is sufficient to satisfy such tax withholding obligation by (x) wire
transfer to such account as the Company may direct, (y) delivery of a certified
check payable to the Company, or (z) such other means as specified from time to
time by the Company. In order to exercise this option to pay the tax withholding
obligation, the Employee must notify the Company of this election in writing not
less than 30 calendar days prior to the applicable vesting date.

 

--------------------------------------------------------------------------------


 

(ii)   Right to Retain Shares. No Common Shares will be issued to the Employee
until the Employee satisfies the tax withholding obligation. To the maximum
extent permitted by law, the Company has the right to retain without notice from
Common Shares issuable upon vesting of the Units or from salary or other amounts
payable to the Employee, Common Shares or cash having a value sufficient to
satisfy the tax withholding obligation.

 

(e)                                  In considering the acceptance of the Units,
Employee acknowledges that he or she has used the same independent investment
judgment that Employee would use in making other investments in corporate
securities. Among other things, stock prices will fluctuate over any reasonable
period of time and the price of the Common Shares may go down as well as up. No
guarantees are made as to the future prospects of the Company or the Common
Shares, or that any market for sale of the Common Shares will develop in the
future. No representations are made by the Company except as contained in any
active registration statement at the time of vesting of the Units, on file with
the United States Securities and Exchange Commission relating to the Plan.

 

3.                                      Effect of Termination of Employment;
Death or Disability; Demotion; Termination After Change in Control

 

(a)                                 In the event that Employee shall cease to be
employed by the Company or its subsidiaries, if any, for any reason other than
Employee’s serious misconduct or Employee’s death or disability (as such term is
defined in Section 3(c) hereof), Employee shall have the right to receive Common
Shares issuable in exchange for Units that were vested on the date of
termination, subject to the condition that any portion of the Units not vested
prior to the date of termination of employment shall forever terminate as of
such date and no Common Shares shall be issuable in exchange for any unvested
Units. Retirement, whether or not pursuant to any retirement or pension plan of
the Company, shall be deemed to be a termination of employment for all purposes
of this Agreement. The termination of the Units by reason of the cessation of
employment shall be without prejudice to any right or remedy which the Company
may have against the holder.

 

(b)                                 In the event that Employee shall cease to be
employed by the Company or its subsidiaries, if any, by reason of Employee’s
serious misconduct during the course of employment, including but not limited to
wrongful appropriation of the Company’s funds, theft of Company property or
other reasons as determined by the Company, or in the event that Employee
violates the covenants set forth in Section 5 hereof, the Units shall be
terminated and cannot be exchanged into Common Shares, as of the date of the
misconduct or violation. The termination of the Units by reason of the cessation
of employment shall be without prejudice to any right or remedy which the
Company may have against the holder.

 

(c)                                  If Employee shall die while in the employ
of Company or a subsidiary, or if employment is terminated because Employee has
become disabled (within the meaning of Section 22(e)(3)) of the Internal Revenue
Service Code of 1986, as amended, and regulations thereunder (the “Code”) while
in the employ of the Company or a subsidiary, and Employee shall not have
received Common Shares issuable upon vested Units, then such Common Shares shall
be issued to the personal representatives or administrators, executor or
guardians of Employee, as applicable, or by any person or persons to whom the
Units are transferred by will or the applicable laws of descent and
distribution, to the extent of the full number of Common Shares to which the
Employee was entitled under the Units on the date of death, or date of
termination for such disability, and subject to the condition that any portion
of the Units not vested prior to the

 

--------------------------------------------------------------------------------


 

date of death or termination for such disability shall forever terminate as of
such date and no Common Shares shall be issuable in exchange for any unvested
Units.

 

(d)                                 If Employee is demoted (but remains
employed) by the Company or its subsidiaries from Employee’s current level
(i.e., executive vice president, senior executive, vice president, director,
manager, or other level) any portion of the Units not vested prior to the date
of demotion shall forever terminate as of the date of demotion and no Common
Shares shall be issuable in exchange for any unvested Units.

 

(e)                                  In the event that (i) a Change in Control
occurs, and (ii) Employee is terminated by the Company (and not simultaneously
employed by the surviving entity — if not the Company — in the Change in
Control), for any reason other than for Cause, during the twenty-four (24) month
period following such Change in Control, then all Units not previously vested
shall immediately vest and Common Shares shall be issued in exchange for the
vested Units.

 

For the purpose of this subsection 3(e), the capitalized terms shall have the
following meanings: “Capital Stock” means any and all shares, interests,
participations, rights or other equivalents, however designated, of corporate
stock or partnership or membership interests, whether common or preferred.
“Cause” means: (i) the willful and continued failure of Employee to
substantially perform his duties consistent with past practices prior to the
Change in Control; (ii) any illegal conduct or gross misconduct which is
materially injurious to the Company or its affiliates; (iii) Employee has been
convicted of or pleaded guilty or nolo contendere to a felony or any crime
involving moral turpitude or dishonesty; or (iv) Employee has been convicted of
or pleaded guilty or nolo contendere to a felony, crime or engaged in conduct
which results in a prohibition on the Employee from serving, for any period of
time, as an officer or director of a publicly-traded company by any federal,
state or other regulatory governing body (including without limitation, an
exchange or association such as NYSE or Nasdaq). “Change in Control” means:
(i) a transaction or a series of transactions the result of which is that any
person (other than the Principal or a Related Party) individually owns more than
fifty percent (50%) of the total Equity Interests of either (A) the Company or
(B) the surviving entity in any such transaction(s) or a controlling affiliate
of such surviving entity in such transaction(s); and (ii) the first day on which
a majority of the members of the Board of Directors of the Company are not
Continuing Directors. “Continuing Director” means, as of any date of
determination, any member of the Board of Directors of the Company who: (a) was
a member of such Board of Directors on the date of this Agreement; or (b) was
nominated for election or elected to such Board of Directors with the
affirmative vote of a majority of the Continuing Directors who were members of
such Board of Directors at the time of such nomination or election or was
nominated for election or elected by the Principal and his Related Parties.
“Equity Interest” means any Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).  “Principal” means
Charles W. Ergen. “Related Party” means, with respect to the Principal, (a) the
spouse and each immediate family member of the Principal; (b) each trust,
corporation, partnership or other entity of which the Principal beneficially
holds an eighty percent (80%) or more controlling interest; and (c) the
Principal’s personal representatives, administrators, executor, guardians, or
any person(s) or entity(ies) to which the Principal’s shares of the Company are
transferred as a result of a transfer by will or the applicable laws of descent
and distribution.

 

4.                                      Manner of Issuance of Common Shares

 

(a)                                 The Common Shares issuable upon vesting of
the Units shall be issued only to the Employee or other proper party, in whole
Common Shares.  Upon meeting the applicable vesting requirements of the Units
represented by this Agreement, the

 

--------------------------------------------------------------------------------


 

Common Shares will be issued to a brokerage account of the Company’s designation
established on behalf of the Employee. In the event the Company has not
established a designated brokerage account on behalf of the Employee, it will be
the Employee’s responsibility to establish a brokerage account to receive the
Common Shares and to provide the appropriate details of such account to the
Company in writing not less than 30 days prior to any applicable vesting date.
No Units will vest unless and until the Employee or the Company, as applicable,
has established an appropriate brokerage account to receive the shares. All
notices to Employee or other person or persons then entitled to receive Common
Shares upon vesting of the Units shall be addressed to the Employee or such
other person(s) at the Employee’s address specified below, or to such other
address as Employee or such person(s) may notify the Company from time to time.

 

(b)                                 Unless notified by the Company to the
contrary, the Common Shares issuable upon the vesting of the Units shall be
deemed issued on the date specified by the Company, within five (5) business
days following the date that counsel for the Company determines that all
requisite events to issuance of the Common Shares have been properly completed.
The Company shall have no obligation to issue the Common Shares issuable upon
the vesting of the Units until it has confirmed to its satisfaction, that all
events requisite for issuance of the Common Shares and vesting of the Units have
been accomplished.

 

(c)                                  The certificate or certificates for the
Common Shares which are issued pursuant to the vesting of the Units may be
registered only in the name of the Employee (or if the Employee so requests,
jointly in the name of the Employee and with a member of the Employee’s family,
with the right of survivorship, or in the event of the death of Employee, in the
name of such survivor of the Employee as the person with the right to receive
the Common Shares issuable upon the vesting of the Units shall designate).

 

5.                                      Covenant Not to Compete and Protection
of Confidential Information

 

(a)                                 Employee shall serve the Company and its
subsidiaries (collectively, the “Company” for purposes of this Paragraph 5), in
good faith and use the Employee’s best efforts to promote the Company’s
interests. Employee hereby agrees not to compete with the Company, and agrees to
protect from disclosure certain information of the Company, pursuant to the
terms and conditions hereinafter set forth.

 

(d)                                 Employee further agrees to hold in a
fiduciary capacity for the benefit of the Company all proprietary and
confidential information, knowledge, ideas and data, including, without
limitation, customer lists and the Company’s products, processes and programs
(“Confidential Information”), relating in any way to the present or future
business or activities of the Company for as long as such Confidential
Information remains confidential. All such Confidential Information, together
with all copies thereof and notes and other references thereto, shall remain the
sole property of the Company. Employee acknowledges that all Confidential
Information is essential to the Company’s present and future business and
activities, and is therefore deemed trade secrets and is considered proprietary
to, and treated as confidential by, the Company. This obligation of
confidentiality is intended to supplement, and is not intended to supersede or
limit, the obligations of confidentiality Employee has to the Company by
agreement, law or otherwise. If any court of competent jurisdiction shall
determine that the foregoing covenants are invalid in any respect, the parties
hereto agree that any court so holding may limit such covenant in time, in area
or in any other manner which the court determines such that the covenant shall
be enforceable against Employee.

 

--------------------------------------------------------------------------------


 

6.                                      Settlement of Disputes

 

(a)                                 In consideration of the rights, terms and
conditions of this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Employee and Company
agree that any claim, controversy and/or dispute between them, arising out of
and/or in any way related to (1) Employee’s application for employment,
employment and/or termination of employment (collectively “employment-related
disputes”) and/or (2) this Agreement (Units disputes), whenever and wherever
brought, shall be resolved by arbitration. The Employee agrees that this
agreement to arbitrate is governed by the Federal Arbitration Act, 9 U.S.C. §§ 1
et seq., and is fully enforceable. For purposes of this paragraph only, Company
shall be defined to include its direct and indirect subsidiaries, and the
employees, shareholders, officers, and directors of any of the foregoing
entities.

 

(b)                                 For employment-related disputes, the Company
agrees to pay all the arbitrator’s and arbitration fees and expenses until
otherwise ordered by the arbitrator, except that Company shall not be
responsible for the Employee’s legal fees and costs, unless awarded to the
Employee by the arbitrator. The arbitration shall be governed by the substantive
law of the State of Colorado, without giving effect to choice of law principles.
A single arbitrator engaged in the practice of law from the American Arbitration
Association (“AAA”) shall conduct the arbitration of employment-related disputes
under the then current procedures of the AAA’s National Rules for the Resolution
of Employment Disputes (“Rules”). A single arbitrator engaged in the practice of
law from the American Arbitration Association (“AAA”) shall conduct the
arbitration of Units disputes under the then current procedures of the AAA’s
Commercial Dispute Resolution Procedures (“Procedures”). Regardless of what the
above- mentioned Procedures and Rules state, all arbitration proceedings,
including but not limited to hearings, discovery, settlements, and awards shall
be confidential and the arbitration and any hearings shall be held in the City
and County of Denver, Colorado. The arbitrator’s decision shall be final and
binding, and judgment upon the arbitrator’s decision and/or award may be entered
in any court of competent jurisdiction.

 

(c)                                  The prevailing party in any arbitration of
common law claims pursuant to this agreement to arbitrate shall be entitled to
its, his, or her reasonable attorneys’ fees and to reimbursement of costs of
arbitrator’s fees and arbitration expenses. Nothing in this Agreement shall
require Employee to reimburse Company for its attorneys’ fees and costs,
including arbitration fees and costs, incurred when Company prevails in defense
of any statutory claim of unlawful discrimination, unless said claim brought by
Employee is frivolous, unreasonable or without foundation, or Employee continues
to prosecute a claim after the claim became frivolous, unreasonable or without
foundation. In the event either party hereto files a judicial or administrative
action asserting claims subject to this arbitration provision, and the other
party successfully stays such action and/or compels arbitration of the claims
made in such an action, the party filing the administrative or judicial action
shall pay the other party’s reasonable attorneys’ fees and costs incurred in
obtaining a stay and/or compelling arbitration.

 

(d)                                 Notwithstanding the foregoing, this
agreement to arbitrate all employment-related claims shall not apply to Employee
claims for statutory unemployment compensation benefits, statutory worker’s
compensation benefits, and claims for benefits from a Company-sponsored
“employee benefit plan,” as that term is defined in 29 U.S.C. §1002(3). Further,
and notwithstanding the foregoing, Company shall have the right to seek any
temporary restraining orders, preliminary and/or permanent injunctions in a
court of competent jurisdiction based on Company’s claims that the Employee is
violating Company’s rights regarding (1) non-competition agreements or
obligations, (2) intellectual property, including but not limited to

 

--------------------------------------------------------------------------------


 

copyrights, patent rights, trade secrets, know-how and/or (3) confidential
information.

 

(e)                                  If any provision of this agreement to
arbitrate is declared by any court of competent jurisdiction to be invalid for
any reason, the remaining provisions of this agreement to arbitrate shall be
fully enforceable to the maximum extent permitted by law. This Agreement
supersedes and renders void any prior agreement(s) to arbitrate between Employee
and Company, and there are no agreements, verbal or written or otherwise,
between the parties hereto regarding arbitration of employment-related disputes
and Units disputes other than as expressly set forth in this Agreement. Other
than as set forth above regarding venue, governing law and the confidential
nature of proceedings, in the event of a conflict between the AAA Rules and/or
Procedures, and this Agreement, the terms of the applicable Procedures and
Rules shall control.

 

(f)                                   THE RIGHT TO A TRIAL, TO A TRIAL BY JURY,
AND TO COMMON LAW CLAIMS FOR PUNITIVE AND/OR EXEMPLARY DAMAGES ARE OF VALUE AND
ARE WAIVED PURSUANT TO THIS AGREEMENT. Other than potential rights to a trial, a
jury trial, and common law claims for punitive and/or exemplary damages, nothing
in this agreement to arbitrate limits any statutory remedy to which the Employee
may be entitled under law.

 

(g)                                  The parties acknowledge that this agreement
shall not alter the at-will nature of their employment relationship MEANING THAT
YOU MAY TERMINATE YOUR EMPLOYMENT WITH THE COMPANY AT ANY TIME WITH OR WITHOUT
CAUSE, AND WITH OR WITHOUT NOTICE, AND THE COMPANY RESERVES THE SAME RIGHTS TO
TERMINATE YOUR EMPLOYMENT.

 

7.                                      Miscellaneous

 

(a)                                 The Units are issued pursuant to the Plan
and are subject to its terms and conditions. The terms and conditions of the
Plan are available for inspection during normal business hours at the principal
offices of the Company.

 

(b)                                 This Agreement shall not confer on Employee
any right with respect to continuance of employment by the Company or any of its
subsidiaries, nor will it interfere in any way with the right of the Company to
terminate such employment or to demote Employee at any time for any reason.
Employee shall have none of the rights of a shareholder with respect to shares
subject to the Units until such shares shall have been issued to Employee in
accordance with this Agreement.

 

(c)                                  The vesting of the Units and the issuance
of any Common Shares in exchange for the Units shall only be effective at such
time that the issuance and sale of Common Shares prior or pursuant to such
vesting will not violate any state or federal securities or other laws.

 

(d)                                 If there shall be any change in the Common
Shares of the Company through merger, consolidation, reorganization,
recapitalization, dividend in the form of stock (of whatever amount), stock
split or other change in the corporate structure of the Company, and all or any
portion of the Units shall not have been exchanged for Common Shares or have
been terminated or expired, then appropriate adjustments shall be made by the
Company, as determined in the sole discretion of the Board of Directors, or the
Committee at its discretion, in order to prevent dilution or enlargement of
Employee’s rights under the Units. Such adjustments shall include, where
appropriate, changes in the number of shares of Common Shares subject to the
outstanding Units. Notwithstanding the above, in no event shall action be taken
which would modify the treatment of the Units under the Code without the
agreement of the

 

--------------------------------------------------------------------------------


 

Company and the Employee. This Agreement shall inure to the benefit of the
Company’s assigns and successors.

 

(e)                                  The Company shall at all times during the
term of the Units reserve and keep available such number of shares as will be
sufficient to satisfy the requirements of this Agreement. If the Company in its
sole discretion so elects, it may register the Common Shares issuable upon the
vesting of the Units under the Securities Act of 1933, as amended (the
“Securities Act”), and on any securities exchange. In the absence of such
election, the Employee understands that neither the Units nor the Common Shares
subject thereto and issuable upon the vesting of the Units thereof will be
registered under the Securities Act, or tradeable on any securities exchange,
and the Employee represents that the Units are being acquired, and that such
Common Shares which will be acquired pursuant to the Units will be acquired, by
the Employee for investment and not with a view to distribution thereof.

 

In the absence of an effective Prospectus meeting the requirements of the
Securities Act, upon any sale or transfer of the Common Stock issued pursuant to
the Units, the Employee shall deliver to the Company an opinion of counsel
satisfactory to the Company to the effect that the sale or transfer of the
Common Shares does not violate any provision of the Securities Act or the
Securities Exchange Act of 1934, as amended, and the certificates for the Common
Shares purchased may bear, in that event, the following legend:

 

“The shares represented by this Certificate have not been registered under the
Securities Act of 1933, as amended (the “Act”), or state securities laws, and
are “restricted securities” as that term is defined in Rule 144 under the Act.
The shares may not be offered for sale, sold or otherwise transferred except
pursuant to an effective registration statement under the Act and compliance
with any applicable state securities laws, or pursuant to an exemption
therefrom, the availability of which must be established to the satisfaction of
the Company.”

 

(f)                                   If Employee shall dispose of any of the
Common Shares of the Company acquired by Employee pursuant to the Units within
two (2) years from the date the Units were granted or within one (1) year after
the transfer of any such shares to Employee upon the vesting of the Units, then,
in order to provide the Company with the opportunity to claim the benefit of any
income tax deduction which may be available to it under the circumstances,
Employee shall promptly notify the Company of the dates of acquisition and
disposition of such shares, the number of shares so disposed of, and the
consideration, if any, received for such shares. In order to comply with all
applicable federal or state income tax laws or regulations, the Company may take
such action as it deems appropriate to insure: (i) notice to the Company of any
disposition of the Common Shares of the Company within the time periods
described above; and (ii) that, if necessary, all applicable federal or state
payroll, withholding, income or other taxes are withheld or collected from
Employee.

 

(g)                                 The holder of the Units will not have any
right to dividends or any other right of a shareholder with respect to the
Common Shares subject to the Units until such Common Shares shall have been
issued to the Employee, upon the vesting of the Units and in accordance with
this Agreement and the Plan (as evidenced by the records of the transfer agent
of the Company).

 

(h)                                Employee agrees to treat with confidentiality
the existence, terms and conditions of the Units, and agrees that failure to do
so may result in immediate termination of the Units.

 

--------------------------------------------------------------------------------


 

(i)                                    This Agreement sets forth the entire,
final and complete understanding between the parties hereto relevant to the
subject matter of this Agreement, and it supersedes and replaces all previous
understandings or agreements, written, oral, or implied, relevant to the subject
matter of this Agreement made or existing before the date of this Agreement.
Except as expressly provided by this Agreement, no waiver or modification of any
of the terms or conditions of this Agreement shall be effective unless in
writing and signed by both parties. The failure of any party to insist upon
strict performance of any provision of this Agreement shall not be construed as
a waiver of any subsequent breach of the same or similar nature.

 

(j)                                   The parties agree that each provision of
this Agreement shall be construed as separable and divisible from every other
provision and that the enforceability of any one provision shall not limit the
enforceability, in whole or in part, of any other provision hereof. In the event
that a court of competent jurisdiction determines that any term or provision
herein, or the application thereof to any person, entity, or circumstance, shall
to any extent be invalid or unenforceable, the remaining terms and provisions of
this Agreement shall not be affected thereby, and shall be interpreted as if the
invalid term or provision were not a part hereof. Any provision of this
Agreement which logically would be expected to survive termination or
expiration, shall survive for a reasonable time period under the circumstances,
whether or not specifically provided in this Agreement.

 

(k)                                In the event the Company provides Employee
(or anyone acting on behalf of Employee) with summary or other information
concerning, including, or otherwise relating to Employee’s rights or benefits
under this Agreement (including without limitation the Units, and any vesting
thereof), such summary or other information shall in all cases be qualified in
its entirety by this Agreement and, unless it explicitly states otherwise and is
signed by an officer of the Company, shall not constitute an amendment or other
modification hereto.

 

(l)                                     Employee acknowledges that he or she is
executing this Agreement voluntarily and without any duress or undue influence
by the Company or anyone else.

 

(m)                             Employee acknowledges that he or she has
carefully read, considered and understands all of the provisions of this
Agreement and the Company’s policies reflected in this Agreement.

 

(n)                                 Employee acknowledges that he or she has
asked any questions needed for him or her to understand the terms, consequences
and binding effect of this Agreement and Employee fully understands them,
including that he or she is waiving the right to a jury trial.

 

(o)                                 Employee acknowledges that he or she was
provided an opportunity to seek the advice of an attorney of his or her choice
before signing this Agreement.

 

(p)                                 Employee acknowledges that the obligations
and restrictions set forth in this Agreement are consistent with the Employee’s
right to sell his or her labor, the public’s interest in unimpeded trade, are
fair and reasonable, and are no broader than are reasonably required to protect
the Company’s interests.

 

(q)                                 Employee acknowledges that it is the
Company’s policy to seek legal recourse to the fullest extent possible for
breach of this Agreement. Employee understands that nothing in this Agreement
shall be construed to prohibit the Company from pursuing any other available
remedies for such breach or threatened breach,

 

--------------------------------------------------------------------------------


 

including the recovery of damages from Employee.  Employee further agrees that,
if he or she violates or threatens to violate this Agreement, it would be
difficult to determine the damages and lost profits which the Company would
suffer as a result of such breach including, but not limited to, losses
attributable to lost or misappropriated Confidential Information (including the
Company’s trade secrets) and losses stemming from violations of the non-compete
and non-solicitation obligations set forth above. Accordingly, Employee agrees
that if he or she violates or threatens to violate this Agreement, then the
Company will be entitled to an order for injunctive relief and/or for specific
performance, or their equivalent, including requirements that Employee take
action or refrain from action to avoid competing with the Company, to preserve
the secrecy of Confidential Information, to avoid conflicts of interest and to
protect the Company from damage. Employee expressly agrees that the Company does
not need to post a bond to obtain an injunction and Employee waives the right to
require such a bond.

 

--------------------------------------------------------------------------------


 

Upon Employee’s acceptance of the terms and conditions set forth in this
Restricted Stock Unit Agreement through the electronic grant process available
through the Company’s administrator for this Restricted Stock Unit Agreement,
this Restricted Stock Unit Agreement becomes effective between the parties as of
the date first written above.

 

 

ECHOSTAR CORPORATION

 

 

 

 

 

EMPLOYEE — [Participant Name]

 

--------------------------------------------------------------------------------


 

2008 STOCK INCENTIVE PLAN

 

Explanation of Beneficiary Designation

 

The 2008 Stock Incentive Plan provides that although common shares issuable upon
vesting of a restricted stock unit are able to be issued during the Employee’s
lifetime only to him or her, common shares issued upon vesting of a restricted
stock unit may be issued after the death of any Employee (if it has not
otherwise terminated or been granted in full) to the person whom the Employee
shall have designated as Beneficiary or, if no designation has been made, to the
person to whom the Employee’s rights shall have passed by Will or the laws of
descent and distribution. (Note: A restricted stock unit is not otherwise
assignable or transferable.)

 

The right to designate Beneficiaries could provide certain advantages including
avoidance of probate (and attendant costs) with respect to receipt of shares
issued in exchange for the Units. Since the individual circumstances of each
Employee differ, however, and since the Company cannot warrant the validity or
effect of such a designation of Beneficiary, it is recommended that you consult
your personal tax advisor before making any decision, particularly if you
propose to designate a trust as Beneficiary.

 

If more than one beneficiary is named, the beneficiaries shall share equally in
the rights unless otherwise stated above. Please designate a beneficiary or
beneficiaries by following the procedures specified by the Company’s
administrator for the grant of Units, as such administrator and procedures are
designated by the Company from time to time, in its sole discretion. Please note
that your decision thereon will apply only to the Common Shares evidenced by the
accompanying Incentive Restricted Stock Unit Agreement and only until you
receive the Common Shares issued upon vesting of the Units. It does not apply to
any future grants of Units since a separate election is made with each grant of
Units that may be granted. If you wish to change a beneficiary on any grant of
Units, please contact the Company’s administrator for the grant of Units.

 

Unless otherwise expressly provided, if any designated beneficiary predeceases
Employee, any rights shall pass equally to the remaining designated
beneficiary(ies), if any, who survive the Employee, but if no designated
beneficiary survives Employee, any rights shall pass to Employee’s estate. The
designation herein is subject to all the terms and conditions of the Plan and
all applicable laws, rules and regulations. In addition, the Company may require
an indemnity and/or other assurances from the beneficiary(ies) or
successor(s) in connection with the exercise of any rights by such
beneficiary(ies) or successor(s) under this grant of Units.

 

--------------------------------------------------------------------------------